UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2413



KASANGISHA PAPY KABANGU,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-282-521)


Submitted:   November 8, 2006            Decided:   November 30, 2006


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General; M. Jocelyn Lopez Wright,
OFFICE OF IMMIGRATION LITIGATION; Karen E. Torrent, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kasangisha Papy Kabangu, a native and citizen of the

Democratic Republic of Congo, petitions for review of an order of

the Board of Immigration Appeals (“Board”) denying his motion to

reconsider    its   prior     order,    which    adopted      and   affirmed   the

immigration judge’s denial of his request for asylum, withholding

of removal, and protection under the Convention Against Torture.

We have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion to

reconsider. See 8 C.F.R. § 1003.2(a) (2006); Jean v. Gonzales, 435

F.3d 475, 481 (4th Cir. 2006).          Accordingly, we deny the petition

for review for the reasons stated by the Board.                      See In re:

Kabangu, No. A96-282-521 (B.I.A. Nov. 29, 2005).               We dispense with

oral   argument     because    the     facts    and   legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                PETITION DENIED




                                       - 2 -